DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/10/2020 has been entered.
Response to Arguments
Applicant’s arguments with respect to Claims 1-11 have been fully considered but they are not persuasive.  Further, they are moot because of new grounds of rejection.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Yamaguchi et al., (hereinafter Yamaguchi), U.S. Patent Application Publication 2008/0100407, in view of Scheffler et al., (DE3220002A1).
Regarding Claim 1, Yamaguchi teaches, a coil body (10, Fig. 3) comprising: 
two rows of contacts (14A, 14B) that are formed on two opposite sides of the coil body and that each have a plurality of electric contacts (1, 3, 8), 
wherein each row of contacts 
has guiding grooves (18, 19) that are formed in a surface of the row of contacts 
whereby the guiding grooves (18, 19) of one first row of contacts (14A) of the two row of contacts are all longer than the guiding grooves of the other second row of contacts (14B), and 
wherein, from the guiding groves (18, 19),…the guiding grooves are formed respectively for guiding of a connection wire (connection wire of windings 41, 42, not shown) in order to connect a coil (41, 42) that is installed on the coil body to at least one of the plurality of electric contacts of the respective row of contacts.  (Yamaguchi: Figs. 1-7, para. [0039], [0040], [0041], [0045], [0047]).
Yamaguchi does not explicitly teach, an insulation groove which is formed within a fin separating two of the guiding grooves of the first row of contacts, wherein the insulation groove is configured to prolong an electrical creepage path between the two guiding grooves, and only the guiding grooves are formed respectively for guiding of a connection wire…
However, Scheffler teaches, an insulation groove (an insulation groove is formed in the space of foot part 11, between the head part 10 and the flat part 7, Fig. 3) which is formed within a fin (fins of head part 10, Fig. 3) separating two of the guiding grooves of the first row of contacts, wherein the insulation groove is configured to prolong an electrical creepage path between the two guiding grooves.  (Scheffler: Figs. 1-6, machine translation, page 3, lines 93-99).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the fins of the terminal boards of Yamaguchi to include the insulation grooves of Scheffler, the motivation being a “winding machine can guide the winding wire end over a short distance around the wire catching lug 13 and through the notch 12 to make the contact without fear of the winding wire sliding off”.  (Scheffler: Figs. 1-6, machine translation, page 3, lines 97-99).  
Further, the limitation “only the guiding grooves are formed respectively for guiding of a connection wire…” is an intended use, and deemed not to impose any structural limitations on the claims distinguishable over the combination of Yamaguchi in 
Therefore, the limitations of Claim 1 would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.

Regarding Claim 2, the combination of Yamaguchi in view of Scheffler further teaches, wherein:
the plurality of electric contacts on the first row of contacts are arranged at a greater distance (Fig. 3) to an intake area for a magnetic core than the plurality of electric contacts on the second row of contacts.  (Yamaguchi: Figs. 1-7, para. [0039], [0040], [0041], [0045], [0047]).
Regarding Claim 3, the combination of Yamaguchi in view of Scheffler further teaches, wherein: at least the guiding grooves (18) of the first row of contacts have one of a constant and growing depth with an increasing distance from the intake area.  (Yamaguchi: Figs. 1-7, para. [0039], [0040], [0041], [0045], [0047]).
Regarding Claim 4, the combination of Yamaguchi in view of Scheffler further teaches, wherein: each guiding groove is formed in the surface of at least the first row of contacts by two fins that protrude from the surface.  (Yamaguchi: Figs. 1-7, para. [0039], [0040], [0041], [0045], [0047]).
Regarding Claim 5, the combination of Yamaguchi in view of Scheffler further teaches, wherein: at least one of a height and a width of each fin is greater than or equal to at least one of a depth and width of each guiding groove.  (Yamaguchi: Figs. 1-7, para. [0039], [0040], [0041], [0045], [0047]).
Regarding Claim 6, the combination of Yamaguchi in view of Scheffler further teaches, wherein: the insulation groove (Scheffler: 11) has a depth equal to at least one of the guiding grooves, the motivation being a “winding machine can guide the winding wire end over a short distance around the wire catching lug 13 and through the notch 12 to make the contact without fear of the winding wire sliding off”.  (Scheffler: Figs. 1-6, machine translation, page 3, lines 93-99).
Regarding Claim 7, the combination of Yamaguchi in view of Scheffler further teaches, wherein: the guiding grooves completely interfuse the surface of the first row of contacts along a direction that is parallel to the surface.  (Yamaguchi: Figs. 1-7, para. [0039], [0040], [0041], [0045], [0047]).
Regarding Claim 8, the combination of Yamaguchi in view of Scheffler further teaches, wherein: ends of the plurality of electric contacts (1, 3, 8) for the connection with connectors of the coil on the first row of contacts protrude from the first row of contacts in a contact plane and wherein the contact plane is arranged in parallel to the surface and spaced apart by an offset.  (Yamaguchi: Figs. 1-7, para. [0039], [0040], [0041], [0045], [0047]).
Regarding Claim 9, Yamaguchi teaches, a coil body (10, Fig. 3) for supporting a coil (41, 42) comprising: 
a first row of electric contacts (14A);
a second row of electric contacts (14B); 
a core guiding area (15) placed between said fist row of electric contacts and said second row of electric contacts; 

second guiding grooves (19) configured to guide a connecting wire (41, 42 not shown) extending from said second row of electric contacts to said core guiding area; 
wherein said first guiding grooves (18) are longer than said second guiding grooves (19); 
fins (not labeled, between grooves 18, 19) separating said first guiding grooves, 
whereby creepage paths are capable of being increased,
wherein, from said first and second guiding grooves (18, 19)…said first and second guiding grooves are formed respectively for guiding of a connection wire (connection wire of windings 41, 42, not shown) in order to connect a coil (41, 42) that is installed on the coil body to at least one of the electric contacts of a respective one of said first or second row of electric [contacts].  (Yamaguchi: Figs. 1-7, para. [0039], [0040], [0041], [0045], [0047]).
Yamaguchi does not explicitly teach, an insulation groove is formed within said fins, said insulation groove configured to prolong an electrical creepage path between said first guiding grooves, and only said first and second guiding grooves are formed respectively for guiding of a connection wire…
However, Scheffler teaches, an insulation groove (11) is formed within said fins (fins of terminal boards 14a, 14b), said insulation groove configured to prolong an electrical creepage path between said first guiding grooves.  (Scheffler: Figs. 1-6, machine translation, page 3, lines 93-99).
insulation grooves of Scheffler, the motivation being a “winding machine can guide the winding wire end over a short distance around the wire catching lug 13 and through the notch 12 to make the contact without fear of the winding wire sliding off”.  (Scheffler: Figs. 1-6, machine translation, page 3, lines 97-99).  
Further, the limitation “only said first and second guiding grooves are formed respectively for guiding of a connection wire…” is an intended use, and deemed not to impose any structural limitations on the claims distinguishable over the combination of Yamaguchi in view of Scheffler, which is capable of being used as claimed if one desired to do so. MPEP 2112.
Therefore, the limitations of Claim 9 would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.

Regarding Claim 10, the combination of Yamaguchi in view of Scheffler further teaches, further comprising: said insulation groove (Scheffler 11) formed within said fins has a depth equal to at least one of said first guiding grooves, the motivation being a “winding machine can guide the winding wire end over a short distance around the wire catching lug 13 and through the notch 12 to make the contact without fear of the winding wire sliding off”.  (Scheffler: Figs. 1-6, machine translation, page 3, lines 93-99).
Regarding Claim 11, Yamaguchi teaches, a coil body (10, Fig. 3) and windings (41, 42) comprising: 
[the] coil body (10, Fig. 3)
a first row of electric contacts (14A) formed in said coil body;
a second row of electric contacts (14B) formed in said coil body; 
a core guiding area (15) formed in said coil body placed between said fist row of electric contacts and said second row of electric contacts; 
first guiding grooves (18) formed in said coil body, said first guiding grooves configured to guide a connecting wire (41, 42 not shown) extending from said first row of electric contacts to said core guiding area;
second guiding grooves (19) formed in said coil body, said second guiding grooves configured to guide a connecting wire (41, 42 not shown) extending from said second row of electric contacts to said core guiding area; 
wherein said first guiding grooves (18) are longer than said second guiding grooves (19); 
fins (not labeled, between grooves 18, 19) formed in said coil body separating said first guiding grooves, 
a winding (41, 42) placed within said coil body, said winding having connecting wires (connecting wires of windings 41, 42 not shown) with uncovered ends (not shown); 
wherein one of the connecting wires of said winding pass through one of said first guiding grooves (18) and…, whereby electrical creepage paths are capable of being increased; and 
(Yamaguchi: Figs. 1-7, para. [0039], [0040], [0041], [0045], [0047]).
Yamaguchi does not explicitly teach, an insulation groove is formed within said fins, said insulation groove configured to prolong an electrical creepage path between said first guiding grooves, none of the connecting wires of said winding pass through said insulation groove formed within said fins, and only said first and second guiding grooves are formed respectively for guiding of the connection wires…
However, Scheffler teaches, an insulation groove (11) is formed within said fins (fins of terminal boards 14a, 14b), said insulation groove configured to prolong an electrical creepage path between said first guiding grooves.  (Scheffler: Figs. 1-6, machine translation, page 3, lines 93-99).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the fins of the terminal boards of Yamaguchi to include the insulation grooves of Scheffler, the motivation being a “winding machine can guide the winding wire end over a short distance around the wire catching lug 13 and through the notch 12 to make the contact without fear of the winding wire sliding off”.  (Scheffler: Figs. 1-6, machine translation, page 3, lines 97-99).  

Therefore, the limitations of Claim 11 would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MALCOLM BARNES whose telephone number is (408)918-7512.  The examiner can normally be reached on M-F 7:30-5:00 pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

/MALCOLM BARNES/
Examiner, Art Unit 2837
3/12/2020

/ELVIN G ENAD/           Supervisory Patent Examiner, Art Unit 2837